Citation Nr: 0726592	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-41 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right arm skin graft scar.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Seattle, Washington.  The veteran testified 
before the undersigned Acting Veterans Law Judge in July 
2006; a transcript of that hearing is associated with the 
claims folder.

The issues of entitlement to an initial compensable 
evaluation for migraine headaches and GERD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In testimony received at a July 2006 Board hearing, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal of the issue of entitlement to an initial 
compensable evaluation for a right arm skin graft scar.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to an initial 
compensable evaluation for a right arm skin graft scar.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2006).  In 
July 2006, the veteran testified that he was withdrawing his 
appeal regarding the issue of entitlement to an initial 
compensable evaluation for a right arm skin graft scar.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
such claim and it is dismissed.


ORDER

The issue of entitlement to an initial compensable evaluation 
for a right arm skin graft scar is dismissed.


REMAND

After careful consideration, the Board concludes that the 
veteran's claim of entitlement to an initial compensable 
evaluation for gastroesophageal reflux disease (GERD) must be 
remanded for further development.  Specifically, the Board 
finds that the evidence of record demonstrates a worsening of 
the veteran's GERD since his last VA examination.  As such, a 
remand is necessary to obtain a new VA examination which 
documents the current severity of his service-connected 
disability.  38 C.F.R. § 3.159 (2006); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

The most recent VA examination of the veteran's GERD was in 
August 2005.  The examination report indicates that the 
veteran reported an occasional burning sensation in his 
epigastric region without radiation of this sensation.  He 
also stated that he did not have melena (black or tarry 
stools) and that his last regurgitation was during the 
previous year.  In contrast, the veteran testified at the 
July 2006 Board hearing that he has noticed a change in the 
color of his stools, that he feels like he dysphagia with 
mucus stuck in his throat sometimes resulting in nausea, and 
that he now experiences a burning sensation up into his 
esophagus with burning in the middle of his chest three to 
four times per week.  The Board observes that such symptoms 
are relevant to rating the veteran's current level of 
disability.  Therefore, in light of this testimony, the Board 
concludes that a new VA examination is necessary to evaluate 
the current degree of impairment of his service-connected 
GERD.  Id.

A remand is also necessary with respect to the veteran's 
claim of entitlement to an initial compensable evaluation for 
migraine headaches because the veteran identified outstanding 
VA treatment records at the July 2006 Board hearing which 
might be pertinent to his claim.  38 C.F.R. § 3.159 (2006).  
When asked when he was last examined for his headaches, the 
veteran responded approximately one to two months ago.  VA 
treatment records associated with the claims folder are dated 
through October 2005.  Thus, it appears that not all 
pertinent treatment records have been requested.  As such 
records are constructively in the possession of VA 
adjudicators during the consideration of a claim, a remand is 
necessary to obtain them.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records 
pertaining to the veteran from the VA 
Medical Center in Columbia, South Carolina 
for the period from October 2005 through 
the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original determination (AOJ) 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected GERD.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate that the claims file was reviewed 
in conjunction with the examination.  The 
examiner should perform all medically 
indicated testing and describe all 
manifestations of the veteran's GERD.  The 
examiner should make specific findings as 
to the presence or absence of each of the 
following: (1) pain; (2) vomiting; (3) 
material weight loss; (4) hematemesis; (5) 
melena; (6) moderate anemia; (7) 
persistently recurrent epigastric 
distress; (8) dysphagia; (9) pyrosis; (10) 
regurgitation; and (11) pain in the arm, 
shoulder, or substernal area.  The report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case that is fully 
compliant with the provisions of 38 C.F.R. 
§ 19.29.  The veteran and his 
representative, if any, should then be 
afforded the opportunity to respond, after 
which the case should be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


